Willson, Judge.
It is not an offense against the law to bet or wager at a game played with dice or dominoes at a private residence. (Willson’s Texas Crim. Laws, secs. 592-595.) In this case the evidence shows that the game bet at was played at a private residence. There was evidence showing that said resi*334deuce had frequently been resorted to before the playing for which defendant was prosecuted, for the purpose of gaming. •
Opinion delivered November 23, 1887.
In his charge to the jury the trial judge instructed that if the house where the playing occurred was “used commonly and exclusively for gaming, the defendant would be guilty, even though said house was ostensibly a private residence.” This charge was excepted to by the defendant at the time of the trial, be.cause not warranted by the evidence. We think said charge wd's erroneous, and we are also of the opinion that the cónviction is not sustained by the evidence, the playing and betting having occurred at a private residence.
The judgment is reversed and the cause is remanded.

Reversed and remanded.